        Case 1:18-cv-00561-JCH-LF Document 41 Filed 03/19/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

               Plaintiff,

       v.                                                    Civ. No. 1:18-cv-00561 JCH-LF

$68,790.00 IN UNITED STATES CURRENCY,

               Defendant-in-rem,

and

HEATHER STEWART,

               Claimant.

                       FINAL JUDGMENT AND ORDER OF FORFEITURE

       This matter, having come before the court on the United States’ Motion for Entry of Final

Judgment and Order of Forfeiture, the Court having read the motion and being fully advised in the

premises, finds that the motion is well taken and will be granted.

       WHEREAS, on July 31, 2018, the Claimant filed a Verified Claim and Statement of

Interest. (Doc.4.)

       WHEREAS, on July 31, 2018, the Claimant filed an Answer to the Complaint. (Doc. 5.)

       WHEREAS, on March 15, 2019 claimant Heather Stewart filed a Disclaimer (Doc. 38), in

which she disclaimed any right, title or interest in the Defendant Property listed in the caption

above on the condition that no costs or expenses be assessed against her; consented to entry of

judgment for relief demanded in the complaint; and waived notice of all further actions or

proceedings.

       WHEREAS, no further claims or parties remain for adjudication.
       Case 1:18-cv-00561-JCH-LF Document 41 Filed 03/19/19 Page 2 of 2



       IT IS THEREFORE ORDERED AND ADJUDGED that all right, title and interest in

the defendant $68,790.00 in United States Currency is forfeited to the United States and title

thereto is vested in the United States.


                                                  JUDITH C. HERRERA
                                                  UNITED STATES DISTRICT JUDGE
SUBMITTED BY:


Electronically submitted on 3/18/2019
STEPHEN R. KOTZ
Assistant U.S. Attorney




                                              2
